Exhibit 10.2

RESTRICTED STOCK GRANT AGREEMENT

[Drafting Note: Items in brackets may be deleted or modified in some award
agreements]

1. Grant of Award. The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of World Fuel Services Corporation, a Florida
corporation (the “Company”) has awarded to [                    ] (the
“Participant”), effective as of [                                ] (the “Grant
Date”), [            ] shares (the “Restricted Stock”) of the Company’s common
stock, par value US$0.01 per share (the “Common Stock”). The shares of
Restricted Stock have been granted under the Company’s 2006 Omnibus Plan (the
“Plan”), which is incorporated herein for all purposes, and the grant of
Restricted Stock shall be subject to the terms, provisions and restrictions set
forth in this Agreement and the Plan. As a condition to entering into this
Agreement, and as a condition to the issuance of any shares of Common Stock (or
any other securities of the Company), the Participant agrees to be bound by all
of the terms and conditions set forth in this Agreement and in the Plan.

2. Definitions. Capitalized terms and phrases used in this Agreement shall have
the meaning set forth below. Capitalized terms used herein and not defined in
this Agreement, shall have the meaning set forth in the Plan.

(a) [“Cause” means Cause as defined in the Participant’s Employment Agreement,
or in the absence of such definition,

(i) the failure by the Participant to perform, in a reasonable manner, his or
her duties as assigned by the Company or any Subsidiary,

(ii) any violation or breach by the Participant of his or her Employment
Agreement, consulting or other similar agreement with the Company or any
Subsidiary, if any,

(iii) any violation or breach by the Participant of any non-competition,
non-solicitation, non-disclosure and/or other similar agreement with the Company
or any Subsidiary,

(iv) any act by the Participant of dishonesty or bad faith with respect to the
Company or any Subsidiary,

(v) use of alcohol, drugs or other similar substances in a manner that adversely
affects the Participant’s work performance, or

(vi) the commission by the Participant of any act, misdemeanor, or crime
reflecting unfavorably upon the Participant or the Company or any Subsidiary.
The good faith determination by the Committee of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder.]

(b) [“Disability” means Disability as defined in the Participant’s Employment
Agreement, or in the absence of such definition, the inability of the
Participant, due to illness, accident or any other physical or mental
incapacity, to perform his or her employment duties for the Company and its
Subsidiaries for an aggregate of one hundred eighty (180) days within any period
of twelve (12) consecutive months.]



--------------------------------------------------------------------------------

(c) “Earned Restricted Stock” means the portion of the Restricted Stock that is
considered to be earned for the calendar year based upon
[                                ], determined in accordance with Section 3(a)
hereof, for that year.

(d) “Employment Agreement” means any employment agreement between the Company
and the Participant that is in effect at the time as of which the Participant’s
rights under this Agreement are being determined.

(e) “Termination Date” means the date on which the Participant is no longer an
employee of the Company or any Subsidiary.

3. Earned Restricted Stock; Vesting and Forfeiture of Shares.

(a) [Insert vesting provisions and any provision for acceleration of vesting
upon termination for certain reasons (e.g., death, Disability, termination
without Cause), or upon the occurrence of certain events (e.g., a Change in
Control)].

(b) In the event that the Participant’s employment with the Company or any
Subsidiary is terminated prior to the Vesting Date by the Company or Subsidiary
for Cause, or if the Participant terminates his employment with the Company or
any Subsidiary for any reason [other than the Participant’s death or
Disability], then the Participant shall immediately forfeit all shares of
Restricted Stock (including Earned Restricted Stock).

(c) Any shares of Restricted Stock that become vested pursuant to this Agreement
shall cease to be subject to any of the forfeiture provisions or other
restrictions set forth in this Agreement.

(d) Notwithstanding the provisions of this Section 3, if the Participant is
party to an Employment Agreement with the Company or a Subsidiary, the earning,
vesting and forfeiture of the shares of Restricted Stock shall be governed by
the terms of such Employment Agreement applicable to any equity awards granted
thereunder, which terms shall control over any contrary provisions contained
herein.

4. Stock Certificates.

(a) The shares of Restricted Stock granted under this Agreement shall be
evidenced by stock certificates to be issued in the name of the Participant.

(b) The stock certificates evidencing the shares of Restricted Stock shall be
held by the Company in escrow, together with stock powers with respect thereto,
signed in blank by the Participant. The Company shall hold the stock
certificates until the earlier of: (i) the forfeiture of the shares of
Restricted Stock; or (ii) the vesting of the shares of Restricted Stock pursuant
to this Agreement. If and when the shares of Restricted Stock are forfeited
under the terms of this Agreement, the Company shall

 

2



--------------------------------------------------------------------------------

cancel the stock certificates related to such shares of Restricted Stock.
Subject to Section 7 hereof, in the event that shares of Restricted Stock vest
pursuant to this Agreement, the Company shall promptly deliver to the
Participant the stock certificates and stock powers held in escrow with respect
to the shares of Restricted Stock that have vested.

5. Privileges of Stock Ownership. The Participant may not, directly or
indirectly, sell, pledge or otherwise transfer any unvested shares of Restricted
Stock (including Earned Restricted Stock), except upon the Participant’s death.
[Prior to vesting of the shares of Restricted Stock, and so long as the
Participant has not forfeited such shares as provided herein, the Participant
shall be entitled to vote the shares of Restricted Stock and receive and retain
all cash dividends paid thereon.] However, any additional Common Stock or other
securities (“Additional Shares”) issued with respect to the unvested shares of
Restricted Stock, as a result of a recapitalization, stock split, stock dividend
or similar transaction, shall be held by the Company, added to any shares of
Restricted Stock then held in escrow, and shall be earned and vest at the same
time as the shares of Restricted Stock giving rise to such Additional Shares.

6. Compliance with Laws and Regulations. The Participant acknowledges and agrees
that the shares of Restricted Stock will be restricted and have not been
registered under the Securities Act of 1933 (the “1933 Act”) or any state
securities laws and may not be resold unless registered pursuant to the
provisions thereunder or if an exemption from registration is available. The
Participant agrees not to dispose of all or any part of the Shares received
pursuant to this Agreement except in compliance with the applicable provisions
of the 1933 Act and state securities laws.

7. Taxes. On or prior to the date that all (or any portion) of the shares of
Restricted Stock vest, the Participant shall remit to the Company an amount
sufficient to satisfy all federal, state, local and foreign withholding or other
applicable taxes. No certificate for any shares of Restricted Stock which have
vested shall be delivered to the Participant until the foregoing obligation has
been satisfied. The Company may, at its option, permit the Participant to
satisfy his or her obligations under this Section 7, by tendering to the Company
a portion of the vested shares of Restricted Stock. In the event that the
Participant fails to satisfy his or her obligations under this Section 7, the
Participant agrees that the Company shall have the right to satisfy such
obligations on the Participant’s behalf by taking any one or more of the
following actions (such actions to be in addition to any other remedies
available to the Company): (1) withholding payment of salary, bonus or any other
amount payable to the Participant (e.g. expense reimbursements), (2) selling all
or a portion of the vested shares of Restricted Stock in the open market, or
(3) withholding and canceling all or a portion of the vested shares of
Restricted Stock. Any acquisition of vested shares of Restricted Stock by the
Company as contemplated hereby is expressly approved by the Committee as part of
the approval of this Agreement.

8. [Stock Retention Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of one-half
(50%) of the vested shares of Restricted Stock acquired by the Participant
hereunder (net of the

 

3



--------------------------------------------------------------------------------

number of vested shares of Restricted Stock which would need to be sold to
satisfy any applicable taxes owed upon vesting), for a period of five (5) years
after vesting of such shares of Restricted Stock (or until the Participant’s
employment with, and services for, the Company and its Subsidiaries terminates,
if earlier). The Participant agrees to comply with such policy, and any
modifications thereof that may be adopted by the Committee from time to time.]

9. No Effect on Employment. Except as otherwise provided in the Participant’s
Employment Agreement, the Participant’s employment with the Company and any
Subsidiary is on an at-will basis only. Accordingly, subject to the terms of
such Employment Agreement, nothing in this Agreement or the Plan shall confer
upon the Participant any right to continue to be employed by the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant at any time for any lawful reason whatsoever or
for no reason, with or without cause and with or without notice. Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.

10. Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other Employee welfare plan or program of the Company or
any Subsidiary.

11. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to agreements
between Florida residents, to be performed entirely in Florida.

14. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

15. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

 

4



--------------------------------------------------------------------------------

16. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

17. Miscellaneous. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. This
Agreement and the Plan can be amended or terminated by the Company to the extent
permitted under the Plan. Amendments hereto shall be effective only if set forth
in a written statement or contract, executed by a duly authorized member of the
Committee. The Participant shall at any time and from time to time after the
date of this Agreement, do, execute, acknowledge, and deliver, or will cause to
be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform
Participant’s obligations hereunder.

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

WORLD FUEL SERVICES CORPORATION By:  

 

Name:   Title:  

PARTICIPANT Signature:  

 

Print Name:  

 

6